
	
		I
		112th CONGRESS
		1st Session
		H. R. 3095
		IN THE HOUSE OF REPRESENTATIVES
		
			October 5, 2011
			Mr. Sam Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and the
			 Workforce, Natural
			 Resources, the
			 Judiciary, House
			 Administration, Appropriations, and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To freeze the implementation of the health reform law, to
		  establish a commission to evaluate its impact on the delivery of health care to
		  current Medicare recipients, job creation, current health insurance coverage,
		  participation in State exchanges, and the Federal deficit, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Freeze and Investigate Affordable Care
			 Act of 2011.
		2.Freeze on
			 implementation of health reform law
			(a)In
			 generalNotwithstanding any other provision of law, the
			 provisions of the health reform law that are not in effect on the date of the
			 enactment of this Act shall not take effect.
			(b)Regulations
			 under health reform lawNotwithstanding any other provision of
			 law, the Federal Government shall not promulgate or enforce regulations under
			 the provisions of the health reform law that are not in effect on the date of
			 enactment of this Act, or otherwise prepare to implement such
			 provisions.
			3.Establishment of
			 CommissionThere is
			 established in the legislative branch a commission to be known as the
			 Affordable Care Evaluation Commission (in this Act referred to as the
			 Commission).
		4.Duties of the
			 Commission; investigative reportThe duties of the Commission shall
			 be—
			(1)to prepare and,
			 not later than 270 days after the date of the enactment of this Act, to submit
			 to the President and Congress a report that contains—
				(A)a projection of the impact that the
			 implementation of the provisions of the health reform law that are not in
			 effect on the date of the enactment of this Act would have on—
					(i)the quality of
			 health care delivered to individuals who are Medicare recipients on the date of
			 the enactment of this Act;
					(ii)health insurance
			 coverage of individuals who are insured on such date;
					(iii)participation in
			 State exchanges and the effect on the Federal deficit; and
					(iv)job creation and
			 the size of the tax base;
					(B)an evaluation of
			 the findings, conclusions, and recommendations developed by all other relevant
			 governmental agencies regarding the facts and circumstances surrounding such
			 implementation; and
				(C)a recommendation
			 of corrective measures to mitigate any negative impact of such implementation;
			 and
				(2)to make available
			 to the public the report submitted under paragraph (1).
			5.Members of
			 Commission
			(a)CompositionThe
			 Commission shall be composed of 10 members, of whom—
				(1)1
			 member shall be appointed by the President, who shall serve as chair of the
			 Commission;
				(2)1
			 member shall be appointed by the Speaker of the House, who shall serve as vice
			 chair of the Commission;
				(3)2
			 members shall be appointed by the majority leader of the Senate;
				(4)2
			 members shall be appointed by the minority leader of the Senate;
				(5)2
			 members shall be appointed by the majority leader of the House of
			 Representatives; and
				(6)2
			 members shall be appointed by the minority leader of the House of
			 Representatives.
				(b)Deadline for
			 appointmentAll members of the Commission shall be appointed
			 before the end of the 30-day period beginning on the date of the enactment of
			 this Act.
			(c)Qualifications
				(1)Political party
			 affiliationNot more than 5 members of the Commission shall be
			 from the same political party.
				(2)Nongovernmental
			 appointeesAn individual appointed to the Commission may not be
			 an officer or employee of the Federal Government or any State or local
			 government.
				(3)Other
			 qualificationsIndividuals appointed to the Commission shall be
			 prominent citizens, with national recognition and significant depth of
			 experience in such professions as government service, financial services,
			 economics, law, public administration, commerce, and the United States
			 healthcare system.
				6.Operation of
			 Commission
			(a)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practicable.
			(b)Public
			 meetingsMeetings of the Commission shall be held in public to
			 the extent practicable.
			(c)Quorum;
			 vacanciesAfter its initial meeting, the Commission shall meet
			 upon the call of the chair, the vice chair, or a majority of its members. Six
			 members of the Commission shall constitute a quorum. Any vacancy in the
			 Commission shall not affect its powers, but shall be filled in the same manner
			 in which the original appointment was made.
			7.Compensation of
			 members
			(a)CompensationEach
			 member of the Commission shall be paid at a rate not to exceed the daily
			 equivalent of the annual rate of basic pay for level IV of the Executive
			 Schedule under section 5315 of title 5, United States Code, for each day during
			 which that member is engaged in the actual performance of duties vested in the
			 Commission.
			(b)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.
			(c)Members not
			 treated as Federal employeesThe Members of the Commission shall
			 not be considered employees under section 2105 of title 5, United States
			 Code.
			8.Director and
			 staff of Commission
			(a)Appointment and
			 compensationThe chair of the Commission, in consultation with
			 the vice chair of the Commission, in accordance with rules agreed upon by the
			 Commission, may appoint and fix the pay of a director and such other personnel
			 as may be necessary to enable the Commission to carry out its functions,
			 without regard to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and without regard to the provisions
			 of chapter 51 and subchapter III of chapter 53 of such title relating to
			 classification and General Schedule pay rates, except that no rate of pay fixed
			 under this subsection may exceed the annual rate of basic pay for level V of
			 the Executive Schedule under section 5316 of title 5, United States
			 Code.
			(b)DetaileesUpon
			 request of the Commission, the head of a Federal department or agency may
			 detail, without reimbursement from the Commission, any of the personnel of that
			 department or agency to the Commission to assist it in carrying out its duties
			 under this Act.
			(c)Consultant
			 servicesThe Commission may procure the services of experts and
			 consultants in accordance with section 3109(b) of title 5, United States Code,
			 but at rates for individuals not to exceed the daily equivalent of the annual
			 rate of basic pay for level IV of the Executive Schedule under section 5315 of
			 title 5, United States Code.
			9.Powers of
			 commission
			(a)Hearings and
			 evidenceThe Commission may, for the purpose of carrying out this
			 Act, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate. The Commission may
			 administer oaths or affirmations to witnesses appearing before it.
			(b)Information from
			 Federal agenciesThe
			 Commission may secure directly from any Federal department or agency
			 information necessary to enable it to carry out this Act. Upon the request of
			 the chair or a majority of the Commission, the head of that department or
			 agency shall furnish such information to the Commission.
			(c)Subpoenas
				(1)In
			 generalThe Commission may
			 issue subpoenas requiring the attendance and testimony of witnesses and the
			 production of any evidence relating to any matter under investigation by the
			 Commission only—
					(A)by the agreement
			 of the chair and the vice chair; or
					(B)by the affirmative
			 vote of 6 members of the Commission.
					(2)Service of
			 subpoenasSubpoenas of the Commission may be served by any person
			 designated by the chair or by a majority of the Commission.
				(3)Enforcement
					(A)In
			 generalIf a person refuses to obey a subpoena issued under
			 paragraph (1), the Commission may apply to a United States district court for
			 an order requiring such person to appear before the Commission to give
			 testimony, produce evidence, or both, relating to the matter under
			 investigation. Any failure to obey the order of the court may be punished by
			 the court as civil contempt.
					(B)Additional
			 enforcementIf a person
			 refuses to obey a subpoena issued under paragraph (1), the Commission may, by
			 majority vote, certify a statement of fact constituting such failure to the
			 appropriate United States attorney, who may bring the matter before the grand
			 jury for its action, under the same statutory authority and procedures as if
			 the United States attorney had received a certification under sections 102
			 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through
			 194).
					(d)ContractingTo the extent or in the amounts provided in
			 advance in appropriation Acts, the Commission may enter into contracts to
			 enable the Commission to carry out its duties under this Act.
			(e)Administrative
			 support servicesUpon the
			 request of the Commission, the Administrator of General Services shall provide
			 to the Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its duties under this Act.
			(f)GiftsTo
			 the extent or in the amounts provided in advance in appropriations Acts, the
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			(g)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the United States.
			10.Nonapplicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C.
			 App.) shall not apply with respect to the Commission.
		11.TerminationThe Commission shall terminate not later
			 than 30 days after the report is submitted under section 4.
		12.DefinitionsIn this Act:
			(1)The term health reform law
			 means the Patient Protection and Affordable Care Act (Public Law 111–148) and
			 the health care-related provisions of the Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152), including the amendments made
			 by such provisions.
			(2)The term health care-related
			 provisions means, with respect to the Health Care and Education
			 Reconciliation Act of 2010, title I and subtitle B of title II of such
			 Act.
			13.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 activities of the Commission under this Act, to remain available until the
			 termination of the Commission.
		
